DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Batmunkh (20210067830).

Regarding claim 1, Batmunkh (20210067830 ) teaches a method, comprising (Fig. 2): receiving, via a processor, a frame of image data, wherein the frame of image data comprises an active portion and an idle portion ([0051], first frame 1, second frame 2 and third frame 3 of the first game image, the TV 100 may determine that the use state of the first game image is an active state, [0052], the TV 100 may determine that a use state of the second game image is an idle state, [0016], the processor may be configured to identify that a use state of the content is an active state based on a change in the image in the idle sate being a predetermined value or higher), wherein the active portion comprises data for presenting one or more images via a first display of a first electronic device (see Fig. 2, active state, [0051], the TV 100 may determine that the use state of the first game image is an active state); 

Batmunkh does not specifically teach receiving, via the processor, a signal from a second electronic device during the idle portion of the frame of image data, wherein the second electronic device is separate from the first display; and processing, via the processor, the frame of image data in response to the signal being received from the second electronic device.

Batmunkh teaches receiving, via the processor (12, 15), a signal from a second electronic device (20) during the idle portion of the frame of image data, wherein the second electronic (20) device is separate from the first display (10); and processing, via the processor (12, 15),, the frame of image data in response to the signal being received from the second electronic device (20) (Fig. 3, (20, 10), [0055], the display apparatus 10 may be connected to an external apparatus 20 such that the display apparatus 10 is implemented a TV, [0057], the display apparatus 10 may receive various forms of image signals, e.g. game images, [0052], the TV 100 may determine that a use state of the second game image is an idle stat,  as shown in Fig. 3, display apparatus 10 includes image processor 12 and processor 15 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Batmunkh’s display apparatus 10 and an external apparatus 20 as configured in Fig. 3 in a desired manner, because the display apparatus 10 and the external apparatus 20 are distinct, different and are connected bidirectionally as taught by Batmunkh’.

Regarding claim 10, Batmunkh  teaches an electronic device comprising: (Fig. 2): a display (TV 100 ); and image processing circuitry configured to0016], the processor may be configured to identify that a use state of the content is an active state based on a change in the image in the idle sate being a predetermined value or higher): - receive a frame of image data, wherein the frame of image data comprises an active portion and an idle portion([0051], first frame 1, second frame 2 and third frame 3 of the first game image, the TV 100 may determine that the use state of the first game image is an active state, [0052], the TV 100 may determine that a use state of the second game image is an idle state), wherein the active portion comprises data for presenting one or more images via the display; (see Fig. 2, active state, [0051], the TV 100 may determine that the use state of the first game image is an active state); 
Batmunkh does not specially teach receive a signal from an additional display during the idle portion of the frame of image data, wherein the additional display is separate from the display; and initiate processing of the frame of image data in response to the signal being received from the additional display.
Batmunkh teaches receive a signal from an additional display (20) during the idle portion of the frame of image data, wherein the additional display (20) is separate from the display(10); and initiate processing of the frame of image data in response to the signal being received from the additional display(20) (Fig. 3, (20, 10), [0055], the display apparatus 10 may be connected to an external apparatus 20 such that the display apparatus 10 is implemented a TV, [0057], the display apparatus 10 may receive various forms of image signals, e.g. game images, [0052], the TV 100 may determine that a use state of the second game image is an idle stat,  as shown in Fig. 3, display apparatus 10 includes image processor 12 and processor 15 )..

Regarding claim 2, Batmunkh teaches  determining whether an amount of time has expired, wherein the signal has not been received from the second electronic device during the amount of time; and initiating processing of the frame of image data in response to the amount of time expiring ([0092],  if the active state continues for a preset time or longer, the OS may deactivate a screen and manipulation of a content image according to a user setting, [0055], the display apparatus 10 may be connected to an external apparatus 20 such that the display apparatus 10 is implemented a TV).
Regarding claim 3, Batmunkh teaches the amount of time is configurable ([0092], if the active state continues for a preset time or longer, the OS may deactivate a screen and manipulation of a content image according to a user setting.
Regarding claim 7, Batmunkh teaches the signal comprises a pulse ([0057], the display apparatus 10 may receive various forms of image signals).
.

([0057], the display apparatus 10 may receive various forms of image signals).
.
Regarding claim 11, Batmunkh teaches  the image processing circuitry is configured to present the one or more images via the display and the additional display (the processor may be configured to identify that a use state of the content is an active state based on a change in the image in the idle sate being a predetermined value or higher, [0055], the display apparatus 10 may be connected to an external apparatus 20 such that the display apparatus 10 is implemented a TV)
Allowable Subject Matter
4.	Claims 15-20 are allowed.
Reasons for Allowance
5.	Regarding claim 15, the prior art does not teach Image processing circuitry configured to perform one or more operations comprising: receiving a frame of image data, wherein the frame of image data comprises an active portion and an idle portion, wherein the active portion comprises data for presenting one or more images via a first display of a first electronic device, and wherein the frame of image data comprises a plurality of lines of image data; receiving a signal from a second electronic device during the idle portion of the frame of image data, wherein the signal is received during a first line of the plurality of lines, and wherein the second and initiating processing of the frame of image data at a second line of the plurality of lines immediately following the first line in response to the signal being received from the second electronic device.


6.	Claims 4-6, 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claim 4, the prior art does not teach logging a line number in a memory in response to the amount of time expiring, wherein the line number corresponds to a line of the frame of image data.

Regarding claim 5, the prior art does not teach: receiving the signal from the second electronic device after the amount of time has expired; and logging a line number in a memory in response to the signal being received from the second 

Regarding claim 6, the prior art does not teach logging a line number in a memory in response to the signal not being received from the second electronic device, wherein the line number corresponds to a line of the frame of image data.

Regarding claim 8, the prior art does not teach wherein the idle portion of the frame of image data immediately precedes a vertical front porch (VFP) portion of a subsequent frame of the image data.

Regarding Claims 12, the prior art does not teach the display is associated with a first clock and the additional display is associated with a second clock, and wherein the signal is configured to synchronize the one or more images being presented via the display and the additional display.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

                                    US 20090295731 to Kim et al 
                                      
US 20160098116 to Park et al 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	March 9, 2022